Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.2 Operator Good day, ladies and gentlemen, and welcome to the Trans World Entertainment holiday sales conference call. At this time, all participants are in a listen-only mode. Later, we will conduct a question-and-answer session and instructions will follow at that time. (Operator Instructions). As a reminder, this conference is being recorded. I would now like to turn the call over to Bob Higgins, the Chairman and CEO of Trans World Entertainment. Sir, please go ahead. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO Thank you, Jamie. Good morning. With me today is Jim Litwak, our President, and John Sullivan, our Chief Financial Officer. During today's call, we will provide you with an overview of our sales performance for the 2008 holiday season and then discuss our updated earnings forecast for the year. Holiday sales were well below our expectations. For the five weeks in December, our comp sales decreased 12% after declining 19% in November. For the nine-week period, including November, our comp sales were down 14%. The decline in the nine-week period was due to industry-wide declines in music and video, and the overall economic environment. Jim will now comment on each category of the business. Jim? Jim Litwak - Trans World Entertainment Corp. - President and COO Thank you, Bob. As Bob mentioned, overall, our comp sales for the nine-week period declined 14% the same comp percentage decline we experienced in the third quarter. In looking at the December performance versus November, December comp sales were a negative 12% versus November's negative 19%. Our promotional strategy was not enough to offset the impact of a difficult economy, two major snowstorms, and very late consumer shopping. For the nine-week period, the music category declined by a 22% comp and represented 30% of our business versus 33% last year. December comp sales were a negative 21% versus November's negative 25%. The top 50 for the nine-week period was down 19%, and although the performance was better than the year-to-date trend, the performance was hurt by a series of delays by such big name artists as U2, Dr. Dre, Eminem and 50 Cent. While we performed well with Taylor Swift, Britney Spears, Kanye West, Beyonce, and Nickelback, the shift of other big acts clearly hurt the overall business. Video sales during the nine-week period declined 9% on a comp basis and represented 43% of our business this year versus 42% last year. December was a negative 8% comp versus the negative 11% comp for November. The top 50 was the largest contribution to the shortfall (technical difficulty) 17%. Although our performance for Dark Knight and Mama Mia were exceptionally strong, it cannot cover the sales revenue generated last year by Spiderman, Pirates of the Caribbean, Harry Potter, Super Bad, Borne Ultimatum, Simpsons, Shrek, Diehard, Hairspray, and High School Musical. Catalog did perform well, driven by a strong performance in TV on DVD. Blu-ray penetration to overall DVD increased significantly, although the overall business is still relatively small. We believe this format will continue to grow substantially in 2009, as hardware penetration increases. Game sales declined 16% for the nine-week period as we declined 39% in our top 50 software titles versus last year. Game mix remained at 11%. December comp sales and games was a negative 8% versus a negative 29% in November, as we began to make improvements in our assortment and game hardware became more available. Comparable store sales for our other category of electronics, accessories, and trend, decreased 8% for the nine-week period, and was 16% of our business versus 15% last year. December comp sales declined 6% versus November's 13% decline. Despite a very good performance in trend, this category was hurt by a poor performance in the electronics business. For 2009, despite what will be a challenging environment, we are positioning ourselves for an improved performance. The remix of music has helped us capture market share, and with competition reducing the reliance on catalog, we will show better results. In video, deeper catalog, stronger promotions, and the emergence of Blu-ray will drive overall improvement in the category. In regards to games, we have anniversaried the comp store reduction and we will launch a new visual presentation in Q1. Lastly, the trend business will be an ongoing growth opportunity, as we continue to maximize products that play off of the exciting music, movie and game new releases. Overall, while the economy will be a big factor in 2009, we will be ready to take advantage of consumer share of wallet with strong promotional and value offerings, as well as timely lifestyle promotions. Now let me turn it over to John to discuss our updated earnings forecast. John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary Thanks, Jim. Good morning. With this season's holiday sales numbers being lower than our expectations, we now expect EBITDA for the fourth quarter of $15 million to $20 million with an annual EBITDA loss for fiscal 2008 in the range of $20 million to $25 million, compared to our previously issued guidance of $10 million to $15 million. Our prior forecast for the year was predicated on an annual comp sales decrease of 8% to 10%. During the quarter, we are running liquidating sales in 69 stores that we were closing by year-end, and we expect to end the year with 717 stores. We expect to finish the year with cash on hand of $30 million and $0 outstanding on our revolving credit facility. The credit facility allows for borrowings of up to $150 million, which will provide us more than enough liquidity for operations going forward. We will release our fourth quarter and year-end earnings on Thursday, March 5, 2009. At this time, we will answer any questions you may have. Q U E S T I O N A N D A N S W E R Operator (Operator Instructions) Ed Woo. Ed Woo - Wedbush Morgan Securities, Inc. - Analyst I had a question regarding do you see any geographic trends in your business? And also, how was the holiday sales? Was there any differences in the comps from the beginning of December to the end of December? And the same with November. Thank you. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO The geographically, we find that the Midwest, when you exclude the Michigan area, is really performing the best for us. The Midwest and the South or the mid-Atlantic or not mid-Atlantic; mid-South those are the two areas. The New York City ADI has been a weak performing area, and the rest of the country is fairly consistent. As far as the strength in the comps for the month of December, the last two weeks were very strong. The week prior to that, which we felt would be a very, very strong week when Jim touched on weather, that's when we really got hurt with weather. We had a terrible Friday, which should have been a huge day. And the Saturday was a terrible performance, even though it might even have done a little better than we thought. And the following Tuesday was really just about the same volume as a Saturday, so it will give you an idea how weak in general the weekend was. And it's been there's a reason that the week after that week that included the couple of days after Christmas was strong is because there was a shift with the holiday. But it was very strong that week and the next week was good also. But there's no question there was definitely a late the shopper was late, and the fact that they were late, the snowstorm didn't help us at all. And what was your question on November? I didn't understand that. Ed Woo - Wedbush Morgan Securities, Inc. - Analyst Do you also see better strength obviously after Black Friday and weakness? Do you think it had anything to do with the preoccupation with the election and obviously the ongoing economic headlines? Jim Litwak - Trans World Entertainment Corp. - President and COO Well, clearly, the economy was a big hurt, but as we got closer to Christmas, games really showed a strong improvement, trend was outstanding, and music and movies got better. So, the farther we got away from both the election and November, the better those businesses really performed. Ed Woo - Wedbush Morgan Securities, Inc. - Analyst All right. And my last question is, how is the hardware supply for the Wii? Has it changed at all? Is it still sold out? How's your allocations? Jim Litwak - Trans World Entertainment Corp. - President and COO Our allocations are a little bit better than they had been in the past. Wii Fit has been more of a difficult piece of product to be able to get our hands on. But we're seeing a decent flow of Wii hardware to our stores, though of course we certainly would like to have more. And I think that was the reason why games also improved in December, was a better allocation of the hardware product. Ed Woo - Wedbush Morgan Securities, Inc. - Analyst Are Wii's still sold out? And do you anticipate that to change any time soon? Jim Litwak - Trans World Entertainment Corp. - President and COO You know, there's some stores that will still have a few, but I don't think that there's a consistent in-stock model that we have at this point in time. And I wouldn't feel comfortable that that's going to change much. I think that, frankly, strategically, they like to keep the supply pretty tight. Ed Woo - Wedbush Morgan Securities, Inc. - Analyst Great. Thanks a lot. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO You're welcome. Operator Ian Corydon. Ian Corydon - B. Riley & Company, Inc. - Analyst A couple of questions. You mentioned holiday sales being well below expectations, but when you last reported, I think you were into the November month of November, which was pretty weak. And given what's going on in your categories and the environment, what gave you the optimism that you would be Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO What gave us the ? Ian Corydon - B. Riley & Company, Inc. - Analyst What gave you the optimism Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO I didn't hear the last ? Ian Corydon - B. Riley & Company, Inc. - Analyst What gave you the optimism that sales would be significantly better than they actually came in? John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary Yes. In November, when we're sitting there on the 20th of November going through the third quarter, our expectations we had mentioned, on an annual basis, a minus 8% to 10%, which inferred a minus 7% to 9% comp in the fourth quarter. And we felt comfortable that that's where the sales would come in at that point in time. We were up against weaker comps last year, and then the economy and the late shopping, along with the snowstorms, just had a greater impact than we had expected at that time coming in at a minus 14 at that point, with a minus 12 in December. Jim Litwak - Trans World Entertainment Corp. - President and COO And also, we thought that from a music perspective in regards to the new release category, that that was going to be an exceptional performance in December. And then all of a sudden big titles started dropping out and they dropped out exceptionally late. So that was another piece of it. And I think that while we were very, very aggressive, from a promotional perspective, the economic factors still hindered the consumer in terms of wanting to react as aggressively as we felt they might to the promotions. Ian Corydon - B. Riley & Company, Inc. - Analyst Okay. And those releases that sell out on the music side, are those coming in the first quarter? Jim Litwak - Trans World Entertainment Corp. - President and COO The only one that we know for sure that's coming in the first quarter is U2. Okay? That's the only one that we have a firm date on. I believe that's in March; I'll have to check that. But the other ones, they have not given a firm date yet. Jim Litwak - Trans World Entertainment Corp. - President and COO We would think that they would come within the first two quarters for almost for-sure. But Jim Litwak - Trans World Entertainment Corp. - President and COO I mean there was an article there was an article in Billboard today that just happened to mention that Eminem and 50 Cent were scheduling something that was going to happen early in the year. But I'll be very honest with you I think that we've got to make sure before we say anything whether we know that they're really going to happen or not. So, they may say that it's going to come early spring, but who knows? Ian Corydon - B. Riley & Company, Inc. - Analyst Okay. And Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO And a couple of those, we were actually assured of that they would come last year. And it changed at the last minute. Ian Corydon - B. Riley & Company, Inc. - Analyst Okay. And for closures for the fourth quarter, is that coming in at 69, I believe you said? Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO Yes, that is. And you know, that could move by one or two either way. But pretty much that will be where it will be. Ian Corydon - B. Riley & Company, Inc. - Analyst Okay. It seems like, unless I'm wrong here, that that's a significant lower number of closures versus the last two years, and yet same store sales are worst and you've slipped into negative EBITDA. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO Well, there's two things. First of all, that's the fourth quarter closings for the year. We had another 35 on top of that. So I think that's probably fairly similar to prior years. And secondly, because of the environment that's out there with a lot of retailers having problems, some stores we might have had slated for closure, we were able to work out a favorable deal to keep it open. Ian Corydon - B. Riley & Company, Inc. - Analyst And the last question is on the commentary that 2009 would be better. I mean, would you expect 2009 to be a positive EBITDA year? Is that what you're working towards? John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary No, I think as we reflect on this fourth quarter and as we go into 2009, we're still working in a transition on the entertainment model, and I would expect the EBITDA next year to be negative. It will improve from where we ended up this year, but it will be in the negative territory. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO And that's something we're going to have to look at on a quarter-to-quarter basis, because we'll just have to watch very carefully how the economy affects our business as we go forward. But our plans are to have an improvement over last year; but it's hard it would be hard for us to say that we're going to look at positive EBITDA in this year. Ian Corydon - B. Riley & Company, Inc. - Analyst Okay. And actually, very last question on the inventory John, do you have an estimate for inventory at the end of the year? John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary We do. We think it's going to come in somewhere around $380 million. Operator (Operator Instructions). Lloyd Miller. Lloyd Miller Analyst You've answered most of my questions talking to Ian, but of the inventory, how much of it is used and how much of it is new? John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary I don't have that right at my fingertips, but let me see if I can get it. What's your next question? Lloyd Miller Analyst Okay. Of the you mentioned rent reductions and more favorable deals. Can you give us, like, sort of the guidance on how much of our cost is in rent and how much you expect that to be reduced in the stores where we're getting reductions? John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary Yes, we consider that pretty confidential, so we don't share that, Lloyd. Lloyd Miller Analyst Okay. No, that's fine. That's all I have. Thanks. John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary You're welcome. Operator I'm showing no further questions. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO All right. Thank you very much, Jamie, for your Operator I apologize. We just had Bobby Melnick queue up. Bob Higgins - Trans World Entertainment Corp. - Chairman and CEO Oh, okay. Bobby Melnick - Terrier Partners - Analyst How many of your stores are profitable on a four-wall contribution basis? John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary That's another discussion that we don't have publicly. The Company kind of consistently works on a portfolio of stores, which is I think it's reflective in the stores that we close versus the renegotiations of rents that we can keep open and continue to manage the balance sheet. But as far as specifics on numbers of stores closing, it's one that we consistently Bobby Melnick - Terrier Partners - Analyst Well, I accept that. I mean, I don't want you to disclose anything that would be considered anti-competitive. But could you elaborate and there's a big difference between the numbers X and we don't disclose that. In other words, are half your stores profitable are a third are 90% of your remaining stores profitable ? I mean, what give us some general discussion about the remaining stores in terms of the year that just ended or, I should say, for the period ending, let's say, Christmas and the trailing 12 months, what sort of portion of your stores (technical difficulty) contribution not necessarily 811 or 236, but I mean, some general discussion. John Sullivan - Trans World Entertainment Corp. - EVP, CFO and Secretary Most of our stores have given a positive contribution. But as far as a specific percentage or a specific number, I'm not going to discuss that. Bobby Melnick - Terrier Partners - Analyst Most of your stores are profitable, and yet the Company is still losing money so what's the total corporate overhead, then? Nominal? In other words, I'm trying to get a sense of how this company could position itself going forward. I mean, obviously, in the last couple of years you've closed several hundred stores. You continue to winnow out the ones that one presumes are both not profitable and stores for which the management doesn't envision a way any way in which they could become profitable. So, I'm trying to get to a sense of is there a core of I don't what, at 200 stores? 600 stores? 700 stores that would cover the corporate expenses and leave a profit contribution for the shareholders? And include that profitability on a flat revenue basis. In other words, assuming status quo today, could that contribution be $10 million? $20 million? $30 million? I'm just trying to get a sense because the truth of the matter is, with due apologies, you've talked about the economy, the economy, the economy on this call. And I don't think anybody on the call is ignorant about what is going on in the economy. On the other hand, it's not as though your customers have to have an 800 FICO score to go out and buy your product the way they do other products for which economic sensitivity is, in fact, significant. I mean, your product costs $10 or $15. So, one might have made the argument that, in fact, if there were true demand for your product, people would be trading down from more luxurious goods and increasing demand for yours. So I'm not convinced I'm not convinced that the problem plaguing this company is the economy. In fact, I would think that one could make a case, given the overall trend in sales of some of your products, that this may have nothing to do with whether you're successful or unsuccessful managers, but that you face significant impediments because the demand for your product is down 20%, 30%. And so I guess it begs the question I mean, from a general sense, every year, you kind of come out and say that results are worse than expected, and you cite various reasons that you believe explain this.
